                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

YVETTE HERN,

              Plaintiff,

v.                                                                    No. CV 21-352 JCH/CG

MGA INSURANCE COMPANY, INC.,

              Defendant.

                                   SCHEDULING ORDER

      THIS MATTER is before the Court on the Rule 16 Scheduling Conference, held

on July 15, 2021, and the parties’ Joint Status Report and Provisional Discovery Plan,

(Doc. 8), filed July 8, 2021. The Court adopts the Joint Status Report and Provisional

Discovery Plan, (Doc. 8), as an Order of the Court as modified below.

      In accordance with the Civil Justice Expense and Delay Reduction Plan adopted

in compliance with the Civil Justice Reform Act, and pursuant to Title 28 U.S.C. §

473(a)(1), this case is assigned to a 210-day discovery track. Accordingly, the Court

sets the following case management deadlines:

      i.     Plaintiff to join additional parties and to amend the

             pleadings by:                                                   August 16, 2021

      ii.    Defendant to join additional parties and to amend

             the pleadings by:                                            September 15, 2021

      iii.   Plaintiff to identify in writing any expert witness to

             be used by Plaintiff at trial and to provide expert

             reports pursuant to Fed. R. Civ. P. 26(a)(2)(B) by:          November 12, 2021

      iv.    All other parties to identify in writing any expert

             witness to be used by such parties at trial and to
             provide expert reports pursuant to Fed. R. Civ.

             P. 26(a)(2)(B) by:                                      December 13, 2021

       v.    Termination date for discovery:                          February 10, 2022

       vi.   Motions relating to discovery (including, but not

             limited to, motions to compel and motions for

             protective order) to be filed with the Court and

             served on opposing parties by:                                March 2, 2022

       vii. Pretrial motions, other than discovery motions,

             shall be filed with the Court and served on the

             opposing party by 1:                                         March 14, 2022

       viii. Final Pretrial Order: Plaintiff to Defendant by:              April 29, 2022

                                    Defendant to the Court by:              May 13, 2022

       Before moving for an order relating to discovery, the parties may request a

conference with the Court in an attempt to resolve the dispute. Service of interrogatories

or requests for production shall be considered timely only if the responses are due prior

to the deadline. A notice to take deposition shall be considered timely only if the

deposition takes place prior to the deadline. The pendency of dispositive motions shall

not stay discovery. See D.N.M.LR-Civ. 7 for motion practice requirements and timing of

responses and replies. This deadline shall not be construed to extend the twenty-day

time limit in D.N.M.LR-Civ. 26.6.




1 This deadline applies to motions related to the admissibility of experts or expert
testimony that may require a Daubert hearing, but otherwise does not apply to motions
in limine. The Court will set a motions in limine deadline in a separate order.

                                               2
       Any pretrial motions, other than discovery motions, filed after the above dates

shall, in the discretion of the Court, be considered untimely. If documents are attached

as exhibits to motions, affidavits or briefs, those parts of the exhibits that counsel want

to bring to the attention of the Court must be highlighted in accordance with D.N.M.LR-

Civ. 10.6. See D.N.M.LR-Civ. 7 for motion practice requirements and timing of

responses and replies.

       Counsel are directed that the Pretrial Order will provide that no witnesses except

rebuttal witnesses whose testimony cannot be anticipated, will be permitted to testify

unless the name of the witness is furnished to the Court and opposing counsel no later

than thirty (30) days prior to the time set for trial. Any exceptions thereto must be upon

order of the Court for good cause shown.

       Discovery shall not be reopened, nor shall case management deadlines be

modified, except by an order of the Court upon a showing of good cause. This deadline

shall be construed to require that discovery be completed on or before the above date.

       The Court further sets the following discovery parameters:

       i.     Maximum of 25 Interrogatories by each party to any other party;

       ii.    Maximum of 25 Requests for Production by each party to any other party;

       iii.   Maximum of 25 Requests for Admission by each party to any other party;

       iv.    Maximum of 6 depositions by Plaintiff and 6 depositions by Defendant; and,

       v.     Depositions are limited to 4 hours, except depositions of parties and

              experts, which are limited to 7 hours, unless extended by agreement of the

              parties.

       Service of interrogatories or requests for production shall be considered timely

only if the responses are due prior to the deadline. A notice to take deposition shall be
                                             3
considered timely only if the deposition takes place prior to the deadline. The pendency

of dispositive motions shall not stay discovery.

       Parties may not modify case management deadlines on their own. Good cause

must be shown and the Court’s express, written approval obtained for any modification

of the case management deadlines set forth herein. Any requests for additional

discovery must be submitted to the Court by motion before the discovery deadline

expires.

       Finally, the parties are reminded that Local Rule 73.2 permits parties to consent

to proceed before the undersigned in dispositive matters, including trial. The decision to

consent to proceed before the undersigned rests with the parties. If the parties agree to

consent to the undersigned in the presiding role, they must jointly complete and submit

the appropriate Form AO 85, which may be found on the Court’s website at

https://www.nmd.uscourts.gov/forms.

       IT IS SO ORDERED.


                                   _______________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE




                                             4
